DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 14 are objected to because of the following informalities:
Claim 8 line 4, “one side[[s]]”  
Claim 14 line 4 “plates … and [[be]] in parallel with… plates ”
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side surface of the electrification plate" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.  The following question is raised: How many sides surfaces does the electrification plate have?  Does the location or the geometric configuration of the electrification plate in relationship to said fixing member matter?  How does one distinguish among the number of side surfaces for the electrification plate? 
Claim 1 recites the limitation "the electrification plate and the wire" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 2 recites the limitation "the end portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 4 recites the limitation "the direction in which the dust particles move" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 6 recites the phrase "supporting one side surface" in line 3 which is  ambiguous.  The question that is raised is as follows:  Supporting one side surface of what feature or structure?
Claim 6 recites the limitation "the other side surface of the electrification plates" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.  The following question is raised: How many side surfaces does each electrification plate have?  Does the location or the geometric configuration of each of the electrification plates in relationship to the second protrusion portion matter?  How does one distinguish among the number of side surfaces for each the electrification plates?  Claim 6 is indefinite. 
 Claim 7 recites the limitation "the second protrusion portions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.  Instead, claim 6 recites the limitation "the second protrusion portion" in line 4.
Claim 8 recites the phrase "so that one sides of the electrification plates are inserted" in line 4.  Similarly, claim 9 recites the phrase "one sides of the electrification plates in the length direction of the electrification plates" in line 4.  The phrases in the claims are functional language and merely are recitations for descriptions of intended results of the apparatus.  Nonetheless, referring back to claim 3, the term "one sides " should have proper antecedent basis for on the record and the boundaries for the scope of the claims are then made clear.  Does the term "one sides" in claims 8 and 9 refer back to the limitation "an other side" in line 3 and "the other side" in line 4 or both limitations recited in claim 3?
Claims 2, 3, 10-14, and 16-18 are also rejected for being dependent upon indefinite base claim 1.
Response to Remarks
 Applicant’s remarks, see page 9, filed June 28, 2022, with respect to the drawings and disclosure have been fully considered.  The objection of drawings and specification has been withdrawn. Remarks with respect to the rejection of claims 1, 3, 4, and 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and Claims 1-14 and 16-18 on the merits are also acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loup (US 20070028775).
For claim 1, Loup discloses an electrification device (2) for an electrical dust collecting apparatus, applying electric charges to dust particles introduced from the outside, comprising:
a case (38, 39; Fig. 9, pars [0040], [0042]) having a frame shape;
electrification plates (8) coupled to the case to electrify dust particles and having a shape of a plate parallel with a direction in which the dust particles move;
a wire (9) disposed spaced apart from the electrification plates and in parallel with the electrification plates and having a high voltage applied thereto; and
a fixing member (13) coupled to one surface of the case and supporting of the electrification plates and the wire;
wherein the fixing member includes a pair of first fixing portions (one side of groove 31 divides 32 in Fig. 5) formed so as to support one side surface and the other side surface of the electrification plate; and
	
a wire support portion (15; pars [0030]-[0031]; Figs. 5-7) supporting the wire;
	wherein the fixing member further includes a blocking portion (32; Fig. 5) protruding to block between the electrification plate and the wire.  See Figs. 1, 5, 6, 7, 9; pars [0028]-[0031], [0040]-[0042]).
For claim 2, the teaching of Loup is relied upon as set forth above and further discloses wherein concave seating portions (31) are formed in the case so that both end portions of the electrification plates are seated (Fig. 7; par [0036]).
For claim 10, as interpreted, the teaching of Loup is relied upon as set forth above and teach the limitations of claim 10 as indicated above.
For claims 11 and 12, the teaching of Loup relied upon as set forth above and further teaches wherein the fixing member includes a pair of first fixing portions formed so as to support both surfaces of the electrification plate (one side of groove 31 divides  32 in Fig. 5), and wherein second and third fixing portions each supporting both surfaces of the electrification plate are formed in the fixing member and the case, respectively, because the various gaps (31) in supporting member (32) of Loup are considered the fixing portions supporting the electrification plates lengthwise at each of the two both sides of the electrification plates.  The electrification plates fit within the 31 (par [0036]).  See Fig. 7.

    PNG
    media_image1.png
    927
    1000
    media_image1.png
    Greyscale


For claim 13, as interpreted, the teaching of Loup is relied upon as set forth above and further teaches a wire support portion supporting the wire is formed in the fixing member (par [0056]; Figs. 2, 7).
For claim 16, as interpreted, the teaching of Loup is relied upon as set forth above and further teaches an electrical dust collecting apparatus (Figs. 1-9; pars [0015], [0026]) comprising the electrification device (par [0027]) of claim 1 and a dust collecting device (par [0028]). See Figs. 1, 5, 6, 7, 9; pars [0028]-[0031], [0040]-[0042]).
For claim 17, as interpreted, the teaching of Loup is relied upon as set forth above and further teaches the dust collecting device collects the dust particles electrified in the electrification device by an electrical attractive force (par [0015]).
For claim 18, as interpreted, the teaching of Loup. The electrical dust collecting apparatus of claim 16, wherein the dust collecting device is a filter passing only air therethrough and collecting only the dust particles (pars [0014], [0015], [0016]).
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loup.
For claim 3, as interpreted, the teaching of Loup is relied upon as set forth above.  Loup teaches first and second reinforcing portions 43 and 40, respectively.   Loup does not to disclose explicitly first reinforcing portions one side and an other side of the case to each other in a direction in which the electrification plates are mounted; and second reinforcing portions connecting one side and the other side of the case in a direction perpendicular to the first reinforcing portions are formed in the case.  However, a  plurality of first and second reinforcing portions is considered duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP §§ 2144.04(VI)(B).  Therefore, one of ordinary skill in the art would find this feature as recited in claim 3 obvious.
For claim 4, as interpreted, the teaching of Loup is relied upon as set forth above and further discloses the first reinforcing portions (43) support one side of the electrification plates in direction in which the dust particles move (Fig. 9).
For claim 6, as interpreted, the teaching of Loup is relied upon as set forth above and further discloses the case includes first protrusion portion (Fig. 2) protruding from the second reinforcing portions (40) and supporting one side surface of the electrification plate (8) and second protrusion portions protruding from the second reinforcing portions and supporting the other side surface of the electrification plates (Fig. 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONJI TURNER/
Examiner, Art Unit 1776                                                                                                                                                                                             September 9, 2022

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776